Objection three of the objector is sustained, and the ruling directing the expense of safe-deposit box and surety bond to be paid from the corpus is reversed, on the law and facts, and those expenses directed to be paid from income prior to the death of the life tenant, and if there be no such income in the hands of the trustee that the account of such trustee be surcharged with the amount of those expenses; and the decree as thus modified is affirmed, and the matter remitted to the surrogate of Albany county for the complete administration of the estate and *884distribution in accordance with the directions of the will, with costs to the objector, payable out of the estate. All concur.